Citation Nr: 1616563	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  06-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral lower extremity radiculopathy and sciatica.

3.  Entitlement to service connection for a neuromuscular disability of the lower extremities, other than radiculopathy and sciatica.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1967, and from December 1990 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
The Veteran testified before the undersigned in May 2010.  A transcript of the hearing is of record.

In a September 2010 decision, the Board reopened claims for entitlement to service connection for a low back disorder and entitlement to service connection for a bilateral lower extremity disorder.  The matter was then remanded for further development.  As detailed below, the Board has recharacterized this issue to better reflect the disabilities claimed by the Veteran.

The issues of entitlement to service connection for bilateral lower extremity radiculopathy and sciatica and entitlement to service connection for a neuromuscular disability of the lower extremities, other than radiculopathy and sciatica, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  Degenerative arthritis of the spine had its onset during or is otherwise attributable to injury during active military service.

CONCLUSION OF LAW

1.  The criteria for service connection for degenerative arthritis of the spine have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veteran's claim for service connection for degenerative arthritis of the spine has been granted, as discussed below.  As the benefit sought is granted in full, even if there was a defect in VA meeting its duties to notify and assist the Veteran in obtaining evidence to substantiate his claims or a defect in compliance with remand directives, the defect is not prejudicial to the Veteran so no further discussion of VA's duties or remand compliance is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Laws and Regulations

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015)."  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512(1998); see also Allen, supra.



Analysis

The Veteran asserts that he has a back disability as a result of active service.  He reports that in 1991 he was involved in a severe car accident while stationed in Saudi Arabia.  Specifically, he testified that while driving his car hit a bump and crashed.  See May 2010 Travel Board Hearing Transcript.  The crash caused him to be thrown against the inside of the vehicle injuring his neck, back and shoulders.  The force of the crash also caused his head to hit and crack the vehicle's windshield.  He reports being hospitalized after sustaining these injuries.  He also maintains that he has suffered back disabilities and a variety of symptoms since his injury in-service.

The medical evidence reveals that the Veteran has had a variety of diagnoses for his low back disability during the pendency of the claims period.  On his most recent VA examination in January 2015, he was diagnosed as having lumbosacral strain and degenerative arthritis of the spine.  The first element of Shedden is therefore met.

As to in-service injury, service treatment records (STRs) reflect that he injured his back after falling in the shower in May 1978.  X-rays taken after this incident revealed normal findings.  The remainder of the STRs are silent as to any further specific back injury, treatment or diagnosis.  Nevertheless, STRs do confirm that in February 1991, he sustained serious injuries to his neck, shoulder and head after an automobile accident.  STRs also note that the force of the crash caused his head to crack the windshield of his vehicle.  As a result, he was hospitalized.  On discharged from the hospital his diagnoses were concussion, "musculoskeletal trauma" and a chip fracture to his right shoulder blade.

Here it is noted that although STRs do not explicitly indicate the Veteran sustained a back injury as a result of his 1991 car accident, the Board will concede its occurrence.  STRs do clearly reveal that he sustained musculoskeletal trauma as a result of this accident.  Additionally, he has consistently reported that he injured his back during this incident.  See treatment medical records dated from 1994 to present.  The Veteran is competent to report that he injured his back during active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds him credible in that regard.  Therefore, the second element of Shedden is met.

As to the final element of Shedden, which requires a nexus between the Veteran's low back condition and service there are medical opinions both for and against his claim.

With regard to positive evidence, the record contains VA examinations conducted in December 2002 and March 2006 and an addendum opinion in July 2006.  Although these examinations are individually inadequate for adjudication purposes, combined they provide highly probative evidence which supports the Veteran's claim for service connection.  

Specifically, on VA examination in December 2002, the Veteran reported suffering from back pain ever since his car accident in 1991.  Though this report contains no actual nexus opinion, the examiner did diagnose the Veteran as having low back arthralgia with lower extremity radiculopathy.  This diagnosis was predicated on review of the claims file, in-person interview and radiological testing.  Notably, this testing revealed lumbar decreased disc height and spondylosis.  

Thereafter, on VA examination in March 2006, he again reported his in-service car accident which resulted in injury to his head, neck, shoulders and back.  He also noted suffering from pain that radiated from his back into his lower extremities.  After conducting a physical examination, in-person interview and claims file review the examiner diagnosed him as having low back pain.  The examiner opined that based on the evidence of record, this back pain was the direct result of his in-service car accident.  In rationalizing this opinion, the examiner referenced the severity of his accident in-service, his extensive treatment history post-service and his present symptomology.  Further, in a July 2006 addendum opinion, the examiner implied that the grant of service connection should be warranted even without specific in-service evidence noting a back injury.  

It is acknowledged that this examination report does not include an actual diagnosis of degenerative arthritis.  Importantly, the record does indicate the examiner believed he had some form of spinal arthritis.  Specifically, the examiner noted requesting x-rays be conducted in order to evaluate the Veteran "for spondylolisthesis versus lumbar degenerative disc disease."  Unfortunately, the claims file is silent as to such testing ever being completed.

With that said, the Board finds these examination reports highly probative.  Particularly, in combining these examination reports together the evidence clearly indicates a nexus between the Veteran's in-service injury and his diagnosed low back arthritis disability.  

Lastly, the record contains multiple positive nexus opinions from the Veteran's VA physician, Dr. S. D., MD.  See Martinez Out-Patient Clinic (OPC) records dated in June 2001 and March 2005 and Letters dated in April 2002 and November 2005.  Within each of these opinions, Dr. D. states that the Veteran's back disability is directly related to his in-service motor vehicle accident.  Specifically, Dr. D. opines that his diagnosed musculoskeletal trauma in-service, has resulted in significant residuals to his low back.  See November 2011 Letter.  In rationalizing these opinions, Dr. D. cites to treating the Veteran for over a decade, including shortly after service separation.

The Board finds Dr. D.'s combined opinions to be adequate for adjudicative purposes and highly probative.  Review of the treatment medical records in evidence confirms that Dr. D. was the Veteran's primary care physician, for over a decade including a period shortly after service separation.  See Martinez OPC treatment records.  As such, Dr. D. has been in regular contact with the Veteran's other physicians regarding his on-going spinal radiological examinations and physical therapy.  Furthermore, as Dr. D. is a VA physician he has had full access to all of the Veteran's treatment medical records including his December 2002 VA examination, wherein he was diagnosed with low back arthritis.  As a result, the record reflects that Dr. D. has intimate knowledge of the Veteran's spinal disabilities, both from personal examination, as well as, the examinations conducted by colleagues.

The record also contains negative nexus opinions with regard to the Veteran's claim for service connection.  Specifically, of record are VA examinations conducted in October 2011 and January 2015.  These opinions have limited probative value.  In pertinent part, the October 2011 examiner failed to discuss the Veteran's 2002 diagnoses of low back degenerative arthritis and lumbar spondylosis.  The January 2015 examiner characterized the Veteran's December 2002 VA back examination as normal, but did not rationalize this finding against his noted decreased disc height, spondylosis and diagnosis of low back degenerative arthritis with radiculopathy.  Finally, these opinions did not discuss the significance of pertinent treatment medical records dated shortly after service separation.  See Martinez Outpatient Clinic records dated in March, July and October 1994.  

In sum, the Board finds the collective positive evidence of record relating the Veteran's degenerative arthritis of the spine to service to be competent and highly probative.  Comparatively, the Board finds the negative opinions of record to be less probative for the reasons stated.   The preponderance of the evidence is for the claim and entitlement to service connection for degenerative arthritis of the spine is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

Entitlement to service connection for a chronic low back disability, diagnosed as lumbar degenerative arthritis is granted.


REMAND

In regard to the Veteran's claim for service connection for lower extremity radiculopathy and sciatica, the Board finds that further development is necessary.  VA examinations conducted in 2011 and 2015 associate the Veteran's reported radiating lower extremity pain solely with his diagnosed diabetic neuropathy.  However, these opinions do not address the onset of his symptomology of radiating lower extremity pain in 2001 being much earlier than his diagnosis of diabetes in 2007.  See June 2001 Martinez Out-Patient Clinic records and August 2010 Central California HCS records.  Additionally, these opinions did not address the Veteran's diagnosis of lower extremity radiculopathy on VA examination in December 2002.  As a result of the foregoing, an addendum opinion is required.

With that said, the Veteran has averred, and the record reflects, that he suffers from a separate disability of the lower extremities unrelated to his claimed radiculopathy and sciatica.  See VA Form 9.  He reports that his unnamed lower extremity disability manifests in bouts of extreme weakness to the point of immobility.  Further, he argues that this disability was caused by exposure to toxins while serving in Southwest Asia during the Gulf War.  

In that regard, in September 2010, the Board remanded this matter for a VA examination.  The Board requested the examiner to opine as to the actual diagnosis of the Veteran's lower extremity disabilities.  If no such diagnosis could be made, the Board asked the examiner to opine as to whether the Veteran's reported symptomology, including extreme weakness, was an undiagnosed illness under 38 C.F.R. 3.317. 

While on remand, VA peripheral neuropathy examinations in October 2011 and January 2015 were conducted.  The Board finds that these examinations are inadequate for adjudication purposes as they fail to truly consider the Veteran's full symptomology and the treatment medical records in evidence.  In pertinent part, these examination reports solely correlate the Veteran's reported symptomology to his diabetic peripheral neuropathy with no rationale.  Such a finding goes against treatment medical records in evidence which specifically indicate that his symptoms are not solely related to his diagnosis of peripheral neuropathy.  See 2003 through 2015 Central California HCS treatment medical records.  

Correspondingly, the Veteran's physician, Dr. D. has opined that his newly emerging neuromuscular symptomology may be a delayed result of exposure to environmental toxins during service in the Gulf War.  See March 2004 Martinez treatment medical records.  This opinion was predicated on the Veteran's prolonged history of experiencing muscle weakness and cramping.  Id.  In support of this proposition, Dr. D. cited to the Veteran being hospitalized for a protracted period in March 2003 for "neuromuscular weakness."  

Importantly, since this opinion, treatment medical records in evidence establish that the Veteran's extreme weakness he been attributed to a variety of differing diagnoses including acute hypokalemia, Guillian-Barre, myopathy, chronic inflammatory demyelinating polyneuropathy (CIDP) and neuropathy.  See March 2003 to January 2015 Central California HCS treatment medical records.  However, the exact diagnosis of his neuromuscular disability remains unknown.  See January 2015 Central California HCS treatment medical records.  

As a result of the foregoing, the Board finds that a new VA examination opinion is necessary to adequately ascertain the nature and etiology of the Veteran's reported disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment medical records dated after January 2015 and associate them with the claims file.

2.  Forward the claims file and this remand, to the February 2015 diabetic peripheral neuropathy VA examiner.  Have the examiner review the claims file and then provide an addendum opinion which rationalizes the Veteran being diagnosed with lower extremity radiculopathy on VA examination in December 2002 with a finding that he has only had diabetic peripheral neuropathy.  

The examiner should opine as to whether radiculopathy was properly diagnosed and whether the disability has since resolved.  

In rationalizing these opinions the examiner should address treatment medical records indicating that the Veteran has reported experiencing radiating pain in his lower extremities since at least 2001 against his diabetes first being diagnosed in 2007.  The examiner should also specifically address his diagnosis of lower extremities sciatica.  See June 2001 Martinez Out-Patient Clinic records.

3.  Thereafter schedule the Veteran for a VA Gulf War Protocol examination with a separate examiner, who has the appropriate expertise to determine the nature and etiology of a neuromuscular disorder.  The claims file should be made available to the examiner.  All studies and tests deemed necessary by the examiner should be performed. 

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, service treatment records and post-service treatment records, the examiner should opine as to the etiology of the Veteran's reported symptomology and whether these symptoms are objective indications of a chronic disability resulting from an undiagnosed illness.  Such an opinion must be established by history, physical objective examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

If the examiner opines that the Veteran's symptoms are due to other diagnoses, please opine whether such diagnosed disorders are at least as likely as not related to service, to include service in Saudi Arabia?

In rendering any of the above opinions the examiner must consider and address the following: 

a)  The Veteran served in Southwest Asia from January 1991 to April 1991.  

b)  The Veteran contends that during service in the Gulf War he was exposed to environmental toxins and chemicals.  The Board notes that he has previously asserted being present during SCUD missile/chemical attacks wherein debris would fall into his living area.  See September 2009 Statement.

c)  The Veteran was hospitalized in March 2003, for eight days, for symptoms that included immobility and extreme lower extremity weakness.  See Central California HCS.

d)  VA physician Dr. D.'s opinions regarding the Veteran's reported symptomology being the result of his in-service exposure to environmental and or chemical toxins.  See March 2004 and March 2005 Martinez treatment medical records prepared by Dr. D.; see also November 2005 Dr. D. letter.

e)  The examiner must also address the Veteran's differing diagnoses including acute hypokalemia, Guillian-Barre, myopathy, chronic inflammatory demyelinating polyneuropathy (CIDP) and neuropathy.  See March 2003 to January 2015 Central California records.  
The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

4.  After completion of the foregoing, readjudicate the claims on appeal.  If any of the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


